UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4521


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN BRADLEY VENNIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:98-cr-00010-IMK-1)


Submitted:   December 16, 2010            Decided:   February 18, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Sherry L. Muncy, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen      Bradley   Vennis       appeals      the   district   court’s

judgment revoking his supervised release and imposing a sentence

of twenty-four months’ imprisonment.                    Vennis alleges that his

sentence is plainly unreasonable.                For the following reasons, we

affirm.

            A district court has broad sentencing discretion upon

revoking a defendant’s supervised release.                         United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                       We will affirm if

the sentence is within the applicable statutory maximum and is

not “plainly unreasonable.”             United States v. Crudup, 461 F.3d

433, 437, 439-40 (4th Cir. 2006).                      In determining whether a

revocation sentence is “plainly unreasonable,” we first assess

the   sentence     for     unreasonableness,       “follow[ing]        generally   the

procedural and substantive considerations that we employ in our

review of original sentences.”             Id. at 438.

            A      supervised         release      revocation          sentence        is

procedurally      reasonable     if    the     district      court    considered   the

U.S. Sentencing Guidelines Manual Chapter 7 policy statements

and   the   18    U.S.C.     §   3553(a)       (2006)   factors      relevant     to    a

supervised       release    revocation.          See    18   U.S.C.    §   3583(e)(3)

(2006); Crudup, 461 F.3d at 440.                  Although the district court

need not explain the reasons for imposing a revocation sentence

in as much detail as when it imposes an original sentence, it

                                           2
“still      must    provide    a   statement        of   reasons      for    the   sentence

imposed.”          Thompson, 595 F.3d at 547 (internal quotation marks

omitted).        A revocation sentence is substantively reasonable if

the    district      court    stated     a   proper      basis   for       concluding     the

defendant        should     receive      the       sentence    imposed,       up   to     the

statutory maximum.            Crudup, 461 F.3d at 440.              Only if a sentence

is    found      procedurally      or    substantively         unreasonable        will    we

“decide whether the sentence is plainly unreasonable.”                              Id. at

439.

               We have carefully reviewed Vennis’s sentence and find

it     to   be      procedurally      and      substantively        reasonable.           The

district         court     heard    the        parties’       arguments,       implicitly

considered the Chapter Seven advisory policy statement range and

the pertinent 18 U.S.C. § 3553(a) factors, and explained its

reasons       for    imposing      the    twenty-four         month    sentence.          The

district court stated a proper basis for Vennis’s sentence —

namely, Vennis’s history and background, and his high risk of

recidivism.          Based on our conclusion that Vennis’s sentence is

neither       procedurally         nor       substantively         unreasonable,          “it

necessarily         follows    that”     Vennis’s        sentence     is    not    “plainly

unreasonable.”           Crudup, 461 F.3d at 440.

               Accordingly, we affirm the district court’s judgment

revoking Vennis’s supervised release and imposing a twenty-four

month prison term.            We dispense with oral argument because the

                                               3
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4